Citation Nr: 0407312	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  95-02 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1992 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Portland, Oregon, which denied the veteran's 
application to reopen his previously denied and unappealed 
claim of entitlement to service connection.  The veteran 
subsequently moved and jurisdiction of his claims folder 
comes to the Board from the RO located in Atlanta, Georgia.

In April 1997, the Board reopened the veteran's claim and 
remanded the merits of the claim for further development.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  This 
matter was again remanded in March 2001.  This appeal is now 
before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claim has been developed and obtained.

2.  The veteran's service medical records reflect psychiatric 
treatment.

3.  The veteran has a current, longstanding diagnosis of 
schizophrenia, which competent medical evidence links to his 
in-service psychiatric treatment.


CONCLUSION OF LAW

Schizophrenia was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the benefit sought on appeal has been granted, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act of 
2000.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  Certain 
diseases, including psychoses, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

A determination on the merits of the claim must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  To support a claim or 
be in relative equipoise, the evidence must do more than 
merely suggest a possible outcome.  Instead, there must be at 
least an approximate balance of positive and negative 
evidence for the veteran to prevail.  Id. at 56.  

A review of the veteran's service medical records reveal that 
the veteran was hospitalized in January 1958 and again in 
March 1958 due to a diagnosis of passive-aggressive reaction.  
The March 1958 service medical record indicates the veteran 
was negativistic, withdrawn, fairly well oriented and had 
bizarre grimaces.  He was evaluated as psychiatrically normal 
upon discharge.

The medical evidence of record clearly indicates that the 
veteran was diagnosed with schizophrenia in 1976, almost two 
decades after his discharge from active duty.  As the 
evidence of record does not reflect schizophrenia to a 
compensable degree within one year of the veteran's 1958 
discharge from active duty, service connection is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309 (2003).  As such, the question to be answered by the 
Board is whether the medical evidence of records links the 
veteran's current diagnosis of schizophrenia to his in-
service psychiatric treatment.

A September 1983 letter from a private psychiatrist indicates 
that while the psychiatrist did not have the veteran's 
service medical records available for review, he stated that 
the veteran's in-service hospitalizations might have been the 
harbinger of the veteran's severe psychiatric disability.

In October 1993, two psychiatrists performed a psychiatric 
file review.  The first psychiatrist indicated that the 
veteran's in-service medical records did not reflect any 
symptoms recognized as early schizophrenia and that the 
veteran's diagnosis of schizophrenia was not related in any 
way to his in-service psychiatric treatment.  The second 
psychiatrist indicated that due to the long period of time 
between the veteran's first psychiatric episodes in service 
and his later schizophrenic deterioration, the ability to 
establish a direct connection was deemed "quite remote".  
He also highlighted that he disagreed with the veteran's in-
service diagnosis.

A July 2000 VA examination report indicates that a VA 
psychologist indicated that the veteran's symptoms recorded 
in his service medical records are more associated to 
schizophrenia that a passive aggressive personality disorder.

An October 2003 VA examination report reflects that the VA 
psychiatrist thoroughly reviewed the veteran's claims folder 
in addition to examining the veteran.  The psychiatrist 
indicated that in his opinion, the veteran's schizophrenia at 
least as likely as not began while the veteran was in the 
military.  He further supported his opinion by indicating 
that looking at the natural progression of the veteran's 
psychiatric condition, it became clear that the signs of 
schizophrenia could be seen in early 1958.

While the October 1993 psychiatric file review report 
reflects that two psychiatrists indicated that the veteran's 
schizophrenia did not have its onset while he was in service, 
the second psychiatrist cast some doubt as the veteran's in-
service diagnosis.  A private psychiatrist had noted this 
doubt over the veteran's in-service diagnosis in September 
1983, and a VA psychologist emphasized in July 2000 that the 
veteran's in-service symptoms were more associated with 
schizophrenia than his actual in-service diagnosis.  
Furthermore, the VA psychiatrist who examined the veteran in 
October 2003 indicated it became clear that the signs of 
schizophrenia could be seen in early 1958 and concluded that 
it was at least as likely as not that the veteran's 
schizophrenia had its onset while in service.  With the 
addition of the October 2003 medical opinion to the record, 
the Board concludes that the medical evidence of record rises 
to at least the level of equipoise as to whether the 
veteran's in-service symptoms were the early signs of the 
veteran's eventual diagnosis of schizophrenia.  With 
resolution of reasonable doubt in the veteran's favor, the 
Board concludes that the weight of evidence warrants 
entitlement to service connection for schizophrenia.  See 
38 C.F.R. §§ 3.102, 3.303(d) (2003).  Accordingly, the 
veteran's appeal succeeds.


ORDER

Service connection for schizophrenia is granted.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



